DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019, 11/11/2019, 02/09/2011, 03/01/2011, 03/11/2011 (2), and 11/17/2021 (2).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1-10 are objected to because of the following informalities:
In claim 1: the limitation: “beverage supply path” as cited in line 5, should be changed to --beverage flow path--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bouziad (US 20130319259 A1), in view of Steiner (US 20110256289 A1).
Regarding claim 1, Bouziad discloses 
A beverage supply apparatus (frothing device 1, fig.1) comprising: 
a tank (milk reservoir 3, fig.1) storing a liquid beverage (milk); 
a beverage flow path (guiding pressurized milk 36, fig.1) connecting the tank (milk reservoir 3) and a beverage delivery port (outlet 62, fig.1); 
an air flow path (gas 49, fig.1) for causing air to be supplied to the beverage flow path (guiding pressurized milk 36) to flow via a predetermined portion of the beverage flow path (guiding pressurized milk 36); and 

    PNG
    media_image1.png
    540
    390
    media_image1.png
    Greyscale

an air supply pump (pump 45, fig.1) provided in the air flow path (gas 49), 
wherein the air supply pump (pump 45) is driven to supply air into the beverage flow path (guiding pressurized milk 36) to thereby deliver and supply a mixed beverage of the liquid beverage and the air from the beverage delivery port (outlet 62), 
the beverage supply apparatus (frothing device 1) further comprising a release path (release 46, fig.1) for discharging a portion of the air flowing through the air flow path (gas 49) to the outside, 
gas 49) is connected to a release point that is a predetermined portion of the air flow path (gas 49) between a beverage flow path side end portion and the air supply pump (pump 45), and the other end portion of the release path (release 46) is open to the outside.
However, Bouziad does not disclose a beverage conveying pump provided in the beverage flow path. 
Steiner discloses a beverage supply apparatus (coffee machine, fig.1) comprising: a beverage conveying pump (pump 10, fig.1) provided in a beverage flow path (outlet pipes 11, 12, fig.1).

    PNG
    media_image2.png
    389
    612
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify Bouziad’s invention, by including a beverage conveying pump provided in a beverage flow path, as taught by Steiner, in order to transport a milk to a beverage delivery port effectively.

Regarding claim 2, Bouziad discloses 
a first flow rate adjustment valve (regulator 44, fig.1) provided in a flow path that is a part of the air flow path (gas 49) and extends between the beverage flow path side end portion and the release point, the first flow rate adjustment valve (regulator 44) adjusting a flow rate of air flowing through the flow path (gas 49). 

Regarding claim 5, Bouziad discloses 
a second flow rate adjustment valve (exhaust system 43’, fig.1) provided in the release path (release 46) and adjusting the flow rate of air flowing through the release path (release 46) to be discharged. 

Regarding claim 9, Bouziad discloses 
the tank (milk reservoir 3) stores a liquid milk (milk) as the liquid beverage, and wherein the air supply pump (pump 45) is driven to supply air into the beverage flow path (guiding pressurized milk 36) to thereby deliver and supply a mixed beverage of the liquid milk and the air from the beverage delivery port (outlet 62). 

Regarding claim 10, Bouziad discloses 
the air supply pump (pump 45) is configured to be capable of varying the delivery flow rate of air in accordance with a predetermined input signal [Par.0058 cited: “…optionally one or more electric components e.g. pump 45, battery 72, user-interface such as control buttons 75…”.It is noted that a pump 45 can be varied an air flow rate based on the input signal from a control buttons 75 and/or battery 72].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 

Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16614735. 
Present application 16498735
Copending application 16614735
1. A beverage supply apparatus comprising: a tank storing a liquid beverage; a beverage flow path connecting the tank and a beverage delivery port; a beverage conveying pump provided in the beverage flow path; an air flow path for causing air to be supplied to the beverage supply path to flow via a predetermined portion of the beverage flow path between the tank and the beverage conveying pump; and an air supply pump provided in the air flow path, wherein the air supply pump is driven to supply air into the beverage flow path and the beverage conveying pump is driven to thereby deliver and supply a mixed beverage of the liquid beverage and the air from the beverage delivery port, the beverage supply apparatus further comprising a release path for discharging a portion of the air flowing through the air flow path to the outside, wherein one end portion of the release path is connected to a release point that is a predetermined portion of the air flow path between a beverage flow path side end portion and the air supply pump, and the other end portion of the release path is open to the outside. 
2. The beverage supply apparatus according to claim 1, further comprising a first flow rate adjustment valve provided in a flow path that is a part of the air flow path and extends between the beverage flow path side end portion and the release point, the first flow rate adjustment valve adjusting a flow rate of air flowing through the flow path. 

4. The beverage supply apparatus according to claim 3, wherein the release path opening/closing valve has a flow rate adjustment function by which the flow rate of air flowing through the release path is adjusted. 
5. The beverage supply apparatus according to claim 1, further comprising a second flow rate adjustment valve provided in the release path and adjusting the flow rate of air flowing through the release path to be discharged. 
6. The beverage supply apparatus according to claim 5, further comprising an air flow path opening/closing valve provided in a flow path that is a part of the air flow path and extends between the beverage flow path side end portion and the release point, the air flow path opening/closing valve opens and closes the flow path, wherein the air flow path opening/closing valve is open during a mixed beverage supply operation, and is fully closed during an air purge operation in which air is caused to flow through the beverage flow path after the completion of the supply of the mixed beverage, wherein during the mixed beverage supply operation, the second flow rate adjustment valve adjusts the valve opening degree based on a predetermined input signal so as to discharge a predetermined flow rate of air, and the second flow rate adjustment valve is fully closed during the air purge operation. 
7. The beverage supply apparatus according to claim 6, wherein the air flow path opening/closing valve has a throttle part, wherein the air flow path opening/closing valve is open and causes a predetermined flow rate of air in accordance with a throttle flow path sectional area of the throttle part 
8. The beverage supply apparatus according to claim 5, further comprising a throttle part provided in a flow path that is a part of the air flow path and extends between the beverage flow path side end portion and the release point, wherein during both the mixed beverage supply operation and the air purge operation in which air is caused to flow through the beverage flow path after the completion of the supply of the mixed beverage, the throttle part causes a predetermined flow rate of air in accordance with a throttle flow path sectional area thereof to flow, wherein during the mixed beverage supply operation, the second flow rate adjustment valve adjusts the valve opening degree based on a predetermined input signal so as to discharge a predetermined flow rate of air, and the second flow rate adjustment valve is fully closed during the air purge operation. 
9. The beverage supply apparatus according to claim 1, wherein the tank stores a liquid milk as the liquid beverage, and wherein the air supply pump is driven to supply air into the beverage flow path, and the beverage conveying pump is driven to thereby deliver and supply a mixed beverage of the liquid milk and the air from the beverage delivery port. 
10. The beverage supply apparatus according to claim 1, wherein the air supply pump is configured to be capable of varying the delivery flow rate of air in accordance with a predetermined input signal. 



2. The beverage supply apparatus according to claim 1, wherein each of the first throttle part and the second throttle part is a fixed throttle having a predetermined throttle channel cross-sectional area. 

3. The beverage supply apparatus according to claim 2, wherein the throttle channel cross-sectional area of the second throttle part is greater than the throttle channel cross-sectional area of the first throttle part. 

4. The beverage supply apparatus according to claim 1, further comprising a release path check valve disposed in the release path, wherein the release path check valve allows flow from the one end to the other end, and blocks flow from the other end to the one end. 

5. The beverage supply apparatus according to claim 1, further comprising an air flow path check valve disposed in a flow path extending between the beverage flow path-side end and the first throttle part in the air flow path, wherein the air flow path check valve allows flow from the first throttle part to the beverage flow path-side end, and blocks flow from the beverage flow path-side end to the first throttle part. 

6. The beverage supply apparatus according to claim 1, further comprising: a bypass flow path is configured to branch off from the air flow path at a predetermined portion located between the air flow path on-off valve and the air supply pump, to bypass the air flow path on-off valve and the first throttle part, and to be connected to the beverage flow path; and a bypass flow path on-off valve disposed in the bypass flow path, wherein, during supply operation of the mixed beverage, the air flow path on-off valve is opened, the bypass flow path on-off valve is closed, and the air supply pump adjusts the discharge flow rate based on the predetermined input signal, so as to supply a predetermined flow rate of air to the beverage flow path through the first throttle part, wherein, during air purging operation in which air flows through the beverage flow path, the air flow path on-off valve is fully closed, the bypass flow path on-off valve is opened, and the air supply pump supplies air having a discharge flow rate determined based on the predetermined input signal, to the beverage flow path via the bypass flow path. 

7. The beverage supply apparatus according to claim 1, wherein a liquid milk is stored in the tank 


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 16614735 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 16614735.


Allowable Subject Matter
Claims 3-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 3, the prior art of record does not anticipate or render fairly obvious in combination to teach the claimed invention such as a release path opening/closing valve provided in the release path, and opening and closing the release path, wherein the release path opening/closing valve is open during a mixed beverage supply operation, and is fully closed during an air purge operation in which air is caused to flow through the beverage flow path after the completion of the supply of the mixed beverage, wherein during the mixed beverage supply operation, the first flow rate adjustment valve is adjusted in valve opening degree based on a predetermined input signal so as to supply a predetermined flow rate of air to the beverage flow path, and the first flow rate adjustment valve is fully closed during the air purge operation.
The dependent claim 4 is also objected to by being depended on claim 3.

In claim 6, the prior art of record does not anticipate or render fairly obvious in combination to teach the claimed invention such as an air flow path opening/closing valve provided in a flow path that is a part of the air flow path and extends between the beverage flow path side end portion and the release point, the air flow path opening/closing valve opens and closes the flow path, wherein the air flow path opening/closing valve is open during a mixed beverage supply operation, and is fully closed during an air purge operation in which air is caused to flow through the beverage flow path after the completion of the supply of the mixed beverage, wherein during the mixed beverage supply operation, the second flow rate adjustment valve adjusts the valve opening degree based on a predetermined input signal so as to discharge a predetermined flow rate of air, and the second flow rate adjustment valve is fully closed during the air purge operation.
The dependent claim 7 is also objected to by being depended on claim 3.
In claim 8, the prior art of record does not anticipate or render fairly obvious in combination to teach the claimed invention such as a throttle part provided in a flow path that is a part of the air flow path and extends between the beverage flow path side end portion and the release point, wherein during both the mixed beverage supply operation and the air purge operation in which air is caused to flow through the beverage flow path after the completion of the supply of the mixed beverage, the throttle part causes a predetermined flow rate of air in accordance with a throttle flow path sectional area thereof to flow, wherein during the mixed beverage supply operation, the second flow rate adjustment valve adjusts the valve opening degree based on a predetermined input signal so as to discharge a predetermined flow rate of air, and the second flow rate adjustment valve is fully closed during the air purge operation.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
12/06/2021